Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00228-CR

                                Jerry H. MALDONADO,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 347710
                     Honorable Wayne A. Christian, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED May 15, 2013.


                                            _____________________________
                                            Patricia O. Alvarez, Justice